--------------------------------------------------------------------------------

Exhibit 10.1


CHF SOLUTIONS, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
(Effective April 1, 2019)


On May 23, 2019, upon the recommendation of the Compensation Committee (the
“Compensation Committee”) of the Board of Directors (the “Board”) of CHF
Solutions, Inc. a Delaware corporation (the “Company”), the Board approved the
following compensation policy (this “Policy”) for non-employee directors of the
Company, effective as of April 1, 2019. For purposes of this Policy, a
“Non-Employee Director” is a director who has not served as an employee or
executive officer of the Company or its affiliates or otherwise provided
services to the Company or its affiliates in a capacity other than as a director
during the preceding year.


Annual Cash Compensation


The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If a Non-Employee Director joins the
Board or a committee of the Board at a time other than effective as of the first
day of a fiscal quarter, each annual retainer and fee set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Non-Employee Director
provides the service, and regular full quarterly payments thereafter. All annual
cash fees are vested upon payment.




•
Base Annual Retainer for Non-Employee Directors: $45,000


•
Additional Base Annual Retainer for additional positions and committee
membership:


•
Lead Independent Director: $10,000


•
Chair Audit Committee: $10,000


•
Chair Compensation Committee: $5,000


•
Chair Nominating and Governance Committee: $5,000


•
Member Audit Committee: $5,000


•
Member Compensation Committee: $2,000


•
Member Nominating and Governance Committee: $2,000



Annual Equity Award


Each Non-Employee Director will be eligible to receive compensatory equity
awards under the Company’s 2013 Non-Employee Directors’ Equity Incentive Plan
(the “Plan”) as consideration for service on the Board. All grants under this
Policy will be made automatically in accordance with the terms of this Policy
and the Plan, without the need for any additional corporate action by the Board
or the Compensation Committee. Vesting of all equity awards granted under this
Policy is subject to a Non-Employee Director’s Continuous Service (as defined in
the Plan) from the date of grant through each applicable vesting date. All
equity awards granted under this Policy will be subject to the Company’s
standard forms of award agreements, as most recently adopted by the Board for
use under this Policy.



--------------------------------------------------------------------------------


Each year on the date of the first regular annual meeting of the Company’s
stockholders (the “Annual Meeting”), the Company will automatically grant each
newly-elected and each continuing Non-Employee Director, an annual equity award
with an aggregate value on the date of grant equal to 0.15% of the fully diluted
shares of the Company as of December 31 of the prior year (the “Annual Equity
Award”).  Subject to a Non-Employee Director’s Continuous Service, the Annual
Equity Award will vest 1/12 of the shares each month, commencing on the
one-month anniversary of the date of grant, so that all of the shares will be
vested on the one-year anniversary of the date of grant.


Pro-Rata Annual Equity Award


If an individual first becomes a Non-Employee Director other than at the Annual
Meeting, the Company will automatically grant such new Non-Employee Director, on
the date that he or she is first elected or appointed to the Board, an annual
equity award with an aggregate value on the date of grant equal to the pro rata
portion of the Annual Equity Award, which pro rata portion reflects a reduction
for each month prior to the date of grant that has elapsed since the preceding
Annual Meeting (the “Pro-Rated Annual Equity Award”).  Subject to a Non-Employee
Director’s Continuous Service, the Pro-Rated Annual Equity Award will vest 1/12
of the shares each month, commencing on the one-month anniversary of the date of
grant, so that all of the shares will be vested on the one-year anniversary of
the date of grant.


Expense Reimbursement


All Non-Employee Directors will be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof. The Company will also reimburse directors for attendance at director
continuing education programs that are relevant to their service on the Board
and which attendance is pre-approved by the Chairman of the Governance and
Nominating Committee or the Chairman of the Board. The Company will make
reimbursement to a Non-Employee Director within a reasonable amount of time
following submission by such Non-Employee Director of reasonable written
substantiation for the expenses.



--------------------------------------------------------------------------------